Citation Nr: 0631160	
Decision Date: 10/04/06    Archive Date: 10/10/06	

DOCKET NO.  04-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from November 1965 to August 
1967.  His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VARO in Columbia, South Carolina, that denied entitlement to 
the benefits sought.


FINDING OF FACT

The veteran does not have PTSD related to his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
Court, those five elements include:  (1) Veteran's status; 
(2) the existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and evidence 
presented with the claim, and to provide the claimant notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

A review of the record shows that in April 2003 the veteran 
was informed that VA was working on his appeal for service 
connection for PTSD, but additional information and evidence 
was needed from him.  He was told that assistance to him 
would be provided by giving him a medical examination and 
getting a medical opinion.  This was accomplished by 
examining him on more than one occasion, one being in 
September 2003 and another being in May 2004.  The reports of 
these examinations are of record.  Also of record are reports 
of VA outpatient visits on various occasions.

The Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The Board finds 
that no prejudice would result from adjudication of the 
matter at this time.  Remanding the case to the RO for 
further VCAA development would result only in additional 
delay, with no benefit flowing to the veteran.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999), vacated on other grounds in Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 510, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Pertinent Laws and Regulations.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection will be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or under certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004), citing Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

As indicated above, the veteran served in Vietnam as a light 
weapons infantryman.  His medals included the Purple Heart 
Medal.  He is therefore considered a combat veteran.  
Accordingly, his lay testimony by itself may be sufficient to 
establish the incurrence of any claimed stressors, provided 
they are consistent with the circumstances and conditions of 
his service.

The Board finds that he has reported stressors that are 
consistent with the circumstances and conditions of his 
service in Vietnam.  The stressors are credible and, inasmuch 
as they are entirely consistent with the circumstances, they 
are deemed confirmed.

The remaining question is whether the veteran has PTSD and, 
if he does, whether the PTSD is etiologically related to 
service.

Reports of VA outpatient visits dated on periodic occasions 
in 2003 and 2004 reflect diagnoses that include PTSD. 

The medical evidence includes the report of a psychiatric 
examination accorded the veteran by a VA psychologist in 
September 2003.  The claims file was provided to and reviewed 
by the examiner prior to the examination.  It was noted the 
veteran had no significant medical file at the Providence VA 
Medical Center because he was being treated by a non-VA 
primary care physician.  The veteran was guarded and at times 
appeared evasive in answering questions that often had to be 
repeated.  He was calm throughout the interview, but appeared 
somewhat indignant when asked to clarify some of his answers.  
With regard to his experiences in Vietnam, he stated "I 
strongly buried these images of 30 years and went on to 
create a professional life."  It was noted that in January 
2003 he retired from an electronics company where he had 
worked for 35 years.  Most recently, he had served as the 
marketing manager for the company.  

Mental status examination was accomplished and the examiner 
indicated the veteran had undergone a life-threatening 
incident that resulted in the award of the Purple Heart 
Medal.  However, the veteran denied any symptoms of 
persistent reexperiencing of the event.  He also denied any 
flashbacks or distressing nightmares.  With regard to 
persistent avoidance of stimuli associated with the trauma, 
or numbing of general responsiveness, the only thing that he 
stated was that he no longer went golfing at a facility where 
helicopters occasionally flew by because that made him 
"tense."  The only questionable symptom of persistent 
increased arousal was his difficulty concentrating with 
regard to serial 7's, but this was not seen throughout the 
session.  He also stated that he occasionally had exaggerated 
startle response, but there was once again no indication of 
this throughout the session in which he was described as 
having been extremely calm.  The veteran was given an Axis I 
diagnosis of "adjustment disorder unspecified (related to 
retirement)."  There was no Axis II diagnosis.

The veteran was accorded another psychiatric examination by 
VA in May 2004.  The medical records in his claims file were 
reviewed prior to the examination.  Specific reference was 
made to the aforementioned September 2003 examination.  The 
veteran denied a history of inpatient psychiatric treatment.  
He stated he had been attending a PTSD clinic at the VA 
medical center since August 2003.  He was also attending a 
Vet Center in Warwick, Rhode Island, about once every 2 to 
3 months.  He was still married to his second wife of 23 
years.  He had three children, one biological son, and two 
adopted sons, and had good relationships with each.  He 
described a "very positive" employment history since 
service.  He indicated that in January 2003 he retired from 
an electronics company where he had worked for the previous 
35 years.  He gave his reasons for retiring as that "business 
had become bad and the unit was being transferred to 
California."  In the winter of 2004 he drove a school bus.  
He was continuing to perform this job and he stated the job 
was "going well."  The examiner stated that the veteran 
satisfied the first criterion for consideration of the 
presence of PTSD in that he was exposed to stressor 
experiences while on active service.  The examiner stated 
however, the criterion B was not fulfilled.  The veteran did 
not endorse nightmares.  He referred to flashbacks, but these 
consisted of waking up in the morning and feeling as though 
he could smell Vietnam for a moment or two.  These only 
occurred 1 to 2 times a month and the examiner stated they 
did not meet the criterion of being "persistent and 
distressing."  The veteran stated that he thought about his 
experiences in Vietnam more often, and these were prompted by 
reports in the media of military action, as well as his 
attending group therapy sessions.  However, his description 
of his thinking about his service also did not meet the 
criterion for persistent and distressing.  The veteran stated 
that he avoided areas where there were a lot of people.  
However, he did not endorse actively avoiding thoughts of his 
military service, or symptoms of numbing, estrangement, or 
restricted affect.  Accordingly, the examiner stated 
criterion C was considered not satisfied.  The veteran 
referred to insomnia and mild hypervigilance in the form of 
checking and rechecking locks on doors and windows at night.  
However, he did not endorse irritability, exaggerated startle 
response, or difficulties with concentration.  His report of 
hypervigilance did not meet the level of severity required 
for that symptom within the context of diagnosing PTSD and 
the examiner stated that as a result criterion D was not 
satisfied.

The examiner stated that a review of all the records, 
combined with the veteran's own history, "indicates that the 
veteran does not suffer from PTSD at this time.  There are 
indications of a mild anxiety disorder, which does not appear 
to be the direct result of military service."  The examiner 
believed the anxiety disorder appeared to be related to the 
veteran's retirement and his reaction to having extra time on 
his hands.  The veteran was given an Axis I diagnosis of 
"anxiety disorder, not otherwise specified, mild."

VA outpatient visits and notes from a vet center dating from 
2003 revealed treatment for, and diagnoses of, PTSD.  
However, when the veteran was given psychiatric examinations 
by VA in September 2003 and May 2004 to specifically 
determine if he had PTSD, PTSD was not found.  In particular, 
the May 2004 VA examiner noted that he had reviewed the 
entire evidence of record, including the PTSD clinic 
treatment notes, and believed the veteran did not have PTSD 
at the present time.  Both that examiner and the psychologist 
who examined the veteran in September 2003 were essentially 
of the opinion that the veteran had an anxiety disorder 
related to his retirement from his job of many years and his 
reaction to having extra time on his hands.  The examiner in 
May 2004 gave a thorough explanation as to why the veteran 
did not have PTSD.  He referred to the various criteria that 
one considers when evaluating an individual for PTSD and 
found that, despite the veteran's acknowledged combat 
experiences in Vietnam, he did not currently exhibit 
symptomatology associated with PTSD.  The Boards finds the 
discussion by the VA examiner persuasive.  In sum, the 
greater weight of the medical evidence indicates that the 
veteran does not have PTSD due to his military service.  
Accordingly, the preponderance of the evidence is against the 
claim, and service connection for PTSD must be denied.

In reaching it's determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


